Gilchrist, J.
When Samuel Ash asked his son if he wished to purchase “ the notes and obligations he held against people,” and he said he did, what notes must the parties have understood were referred to ? As no notes were specified, the proposition referred as well to one note as to another; and as something was meant by the proposition, the description must include all the notes he held, and this note he then held in his possession. If the father had, as seems probable, a fraudulent purpose in transferring any notes, he had the same object in transferi’ing all of them; and if he transferred any, it is a very probable dedue*525tion from tbe facts that this note was included. If tbe note were included, it would have been very singular if the jury had found that there was any consideration for the transfer. There is no pretence of a gift in the case. The transaction purports to be a sale for something which appears like, but is not a consideration.
We think the instruction of the court was correct. The whole transaction seems to have been as destitute of ingenuity as of honesty. The father was in failing circumstances. lie handed to his son a roll of bills without counting them. He asked him in the most indefinite manner if he desired to purchase the notes and obligations he held against people. He then handed him the bundle of notes without reckoning their amount, and received the roll of bills he had just delivered. Then the father handed the roll of bills to the plaintiff, and the son proposed to sell the notes to him. The bundle of notes was then handed to the plaintiff, and he delivered the roll of bills to the son, who returned it to his father. This device was considered so perfect that a person was called in to witness it, but it seems to have deceived no person but the parties to it. It is very clear that there was competent evidence that the note was included in the bundle, and that the transfer to the plaintiff was without consideration, and in trust for the father. The payment to him, therefore, discharged the note.

Judgment on the verdict.